DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 5/1/20 are currently pending. Claim(s) 1-20 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 7-11, 14-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Daniel (WO 2004101106 A1).

    PNG
    media_image1.png
    746
    481
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    750
    408
    media_image2.png
    Greyscale

Regarding claim 1, Daniel teaches an assembly, comprising: an open top housing  (12) comprising an inlet  (24) and an outlet  (22); a filtering unit  (14) configured to be positioned within said housing, said filtering unit comprising a filter  (30); a mounting arm  (40) connected to said housing; and a fastener  (i.e 44 knob and cap), said fastener being actuatable for extension from said mounting arm;  wherein: i) in a first position, the mounting arm is moved away from the open top of the housing;  ii) in a second position, said filtering unit is positioned within the housing, the mounting arm is positioned on top of the housing, and said mounting arm secures the filter within the housing;  iii) in a third position, said filter is being positioned within the housing, the mounting arm is positioned on top of the housing and connected to said housing in fluid tightness, said mounting arm secures the filter in fluid tightness within the housing; and the inlet and the outlet of the housing are opened to a flow of fluid to be filtered through the filter (intended use) [0008-0025].
Regarding claim 4, Daniel teaches wherein said mounting arm comprises side arms (two vertical side arms of 40) connected together by a linking arm (middle connecting horizontal arm of 40) and 
Regarding claim 7, Daniel teaches wherein said filter extends from a cap (26) of the filtering unit, and a seal (28) is mounted on an inner wall of the housing, said seal (28) being positioned between said cap and the inner wall of the housing in said second and third positions of the filter assembly [0015].
Regarding claim 8, Daniel teaches wherein, in said first position, said filter is removed out of said housing from said third position by actuation of said fastener (intended use).
Regarding claim 9, Daniel teaches wherein said housing is a tubular housing (see figures), said filtering unit comprises a cap and a screen extending from said cap at first edge of said screen, said mounting arm comprises an aperture, said fastener comprises a rod (see rejections of claims 2-8) and an actuator controlling extension (threaded grooves of 16) of said rod through said aperture of the mounting arm; wherein, from said first position, said aperture of the mounting arm is positioned on top of the housing by moving the mounting arm on top of the housing, and said actuator operates extension of the rod through the aperture of the mounting arm.
Regarding claim 10, Daniel teaches wherein said housing is a tubular housing, said filtering unit comprises a cap and a screen extending from said cap at first edge of said screen, said mounting arm comprises an aperture, said fastener comprises a rod and an actuator controlling extension of said rod through said aperture of the mounting arm; wherein, from said first position, (see rejection of claims 2-9) said aperture of the mounting arm is positioned on top of the housing by moving the mounting arm on top of the housing, and said actuator operates extension of the rod through the aperture of the mounting arm down to a top surface of the cap and said actuator controls pressure submitted by the rod when the rod abuts on the cap.

Regarding claim 14, Daniel teaches wherein said housing is a tubular housing 12 (fig. 2), said mounting arm is pivotally connected to the tubular housing, said fastener comprises a knob and a rod, said rod being configured to extend from said knob in and out through an aperture of said mounting arm (see rejections of claims 1-11).
Regarding claim 15, Daniel teaches wherein said mounting arm is pivotally connected to the housing, said fastener comprises a knob connected to a rod, said mounting arm comprising an aperture, said filtering unit comprising a cap and said filter extending from said cap; and wherein in the first position, the mounting arm is pivoted away from the top of the housing, allowing positioning of the filter within the housing; then the filtering unit is positioned within the housing; the mounting arm is pivoted on top of the housing, then the knob actuates the rod through the aperture of the mounting arm down to said cap of the filtering assembly until alignment of the filter within the housing; and the mounting arm is secured to the housing in fluid tightness once the filter is aligned within the housing (see rejection of claims 1-14).
Regarding claim 16, Daniel teaches wherein said mounting arm is pivotally connected to the housing, said fastener comprises a knob connected to a rod, said mounting arm comprising an aperture, said filtering unit comprising a cap and said filter extending from said cap, said cap comprising a seat; and wherein, from said first position, the mounting arm is pivoted on top of the housing and the knob pushes the rod through the aperture of the mounting arm down to a top surface of said cap of the 
Regarding claim 17, Daniel teaches wherein said filtering unit comprises a cap (26) and said filter extends from said cap, said fastener being configured to apply a pressure on said cap to precisely and sealingly align said filter within the housing.
Regarding claim 18, Daniel teaches wherein said filter comprises a mechanical filter (30) [0030].
Regarding claim 19, Daniel teaches wherein said filter comprises a magnetic filter (34) [0034].
Regarding claim 20, Daniel teaches a sealing combination for a filter assembly comprising a filter within a housing, said combination comprising a mounting arm and a fastener actuatable for extension from said mounting arm wherein the mounting arm is moved away from an open top of the housing in a first position; and in said first position, said filter is positioned within the housing; once the filter is positioned within the housing, the mounting arm is positioned over the open top of the housing and connected to said housing in fluid tightness (see rejection of claims 1-19 for claim mapping).


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 5-6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (WO 2004101106 A1) in view of Fan (CN 105561669 A).
Regarding claims 2-3, 5-6, 12-13 it appears from the teachings Daniel discloses said filter has a length selected so that a bottom edge of the filter seats on an inner surface of the housing opposite the open top of the housing when the filtering unit is positioned within the housing. However, if argued that it is not clearly depicted from the drawings. However, this would have been readily envisaged if not found obvious, because the main objective of the filter is to serve as in to out flow type filter. Wherein the fluid enters from the bottom inlet (24) towards the magnetic filter (30) and out of the screen filter (34) into the outlet (22) [0017-18, claim 1]. In fact, the bottom gap would appear to be an artifact of the drawing, as it would not make sense to have a gap that allows unfiltered fluid to bypass the mechanical filter to the outlet and therefore there must be some type of implied sealing/seating of the filter.  Alternatively, there are well-known designs of seating the filter in this type of usage. 

    PNG
    media_image3.png
    605
    674
    media_image3.png
    Greyscale


Regarding claim 5, as modified Daniel teaches wherein said mounting arm comprises side arms connected together by a linking arm and pivotally connected to the housing; said fastener comprises a rod extending through an aperture of the linking arm and connected to an actuator; (refer to rejection of claim 4); said filter is a screen extending from a cap, said screen (30) having a length from selected so that a bottom edge of the screen seats on an inner surface of the housing opposite the open top of the housing when the filter is within the housing [0016].
Regarding claim 6, as modified Daniel teaches wherein said mounting arm comprises side arms connected together by a linking arm and pivotally connected to the housing; said fastener comprises a rod extending from a knob (top of 44) and mounted through an aperture of the linking arm; said filter is a screen extending from a cap (44), said screen having a length from said cap selected so that a bottom edge of the screen seats on an inner surface of the housing opposite the open top of the housing when the filter is positioned within the housing, said inner surface of the housing comprising a seat receiving the bottom edge of the screen when the filter unit is positioned within the housing.
Regarding claim 12, as modified Daniel teaches aid filter comprises a screen (30) mounted by a first edge thereof to a cap of said filtering unit, said screen having a second edge at a length from the first edge, said length being selected so that the second edge abuts on an inner surface of the housing opposite the open top of the housing in said third position.

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777